DETAILED ACTION
Notice to Applicant
Claims 1-21 are pending, claims 20-21 being withdrawn. This is a Second Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant has submitted that Hagen and Shellikeri, relied upon for the rejections in the last action, contains subject matter obtained from the inventors of the present application and should therefore be removed pursuant 35 U.S.C. 102(b)(2). The rejections are therefore withdrawn. Applicant also argues that the § 112 rejections concerning 12 should be withdrawn because claim 12 specifies a capacity ratio that is not inherent to the positive structural features of claim 1. These arguments are accepted and the rejection has been withdrawn. Upon further search and consideration new rejections have been issued below. 

Specification
The disclosure is objected to because of the following informalities: paragraph 0086 includes the phrase “Error! Reference source not found,” which looks like a typographical or technical error.   
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “pre-lithiated with the lithium film source by positioning and pressing the Li film source on the surface of anode electrode” appears to be missing the definite article before “the anode electrode.”  Appropriate correction is required.


Claim Rejections - 35 USC § 103
Claims 1-19 are rejected under § 103 as being obvious over Zheng (US 2017/0062140 to Zheng et al.) in view of Sun (“(LiNi0.5Co0.2Mn0.3O2 + AC)/graphite hybrid energy storage device with high specific energy and high rate capability.” Journal of Power Sources 243 (2013) 361-368). 
	Regarding Claim 1, Zheng teaches:
a hybrid composite cathode electrode comprising a lithium ion battery cathode material, a lithium ion capacitor material, an anode electrode having a surface (Figs. 8-11 and claim 1) and comprising a thin lithium film source (para 0069), a separator (para 0086), and an organic solvent electrolytic solution comprising a lithium salt electrolyte (para 0042)
wherein the anode electrode is pre-lithiated with the lithium film source by positioning and pressing the Li film source on the surface of the anode electrode (para 0069)
	A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	The limitation concerning the calculation of the Li film source according to an equation is interpreted to be a limitation that impacts the positively claimed structure of the instantly claimed H-LIBC device insofar as it delimits a range (defined by x ranging from 0.5 to 1, all other symbols in the equation being constant depending on the selected components) of possible lithium masses. The lithium capacity of the included lithium source appears to vary from 0.5 to 1 times the difference between the anode capacity and the cathode battery capacity after being corrected by a small term denoting “the contribution of Li+ separated from salt LiPF6 in the electrolyte and intercalated into NE caused by the electric double-layer capacitance (EDLC) materials within the PE specifically during charge from open circuit voltage (VC-OCV) to the max. cell operating voltage (Vmax)” (see para 0081 of the instant PGPub US 
	Zheng teaches that lithium should be added to the cell to compensate for the lithium ions required by the activated carbon in the capacitor portion of the cathode (para 0069), but that “[i]n practice some of the lithium metal powder may not be finally utilized due to various imperfect conditions; therefore the actual weight ratio may vary according to the actual situation” (para 0072). Zheng ultimately claims a weight ratio of anode active material to the supplemental lithium metal from 30:1 to 3:1, interpreted to anticipate at least a portion of the claimed range, since it teaches hybrid cells with e.g. 11:1 weight ratio of carbon anode material (see claim 12 directed towards the anode materials) to lithium metal foil. Insofar as Applicant might argue that Zheng does not anticipate the specific amount of lithium (defined to what significant figure?) for a given cell with a known quantity of anode material and known quantities of cathode materials, the Office points to Sun et al. “The role of pre-lithiation in activated carbon/Li4Ti5O12 asymmetric capacitors.” Electrochimica Acta 236 (2017) 443-450 for evidence that determining pre-lithiation amounts was a results-effective variable subject to routine experimentation in the art. The Sun article teaches that pre-lithiation ranges from 0-100% of the anode capacity were tested in order to find the best discharging capacity (see e.g. Fig. 8). It would have been obvious to one of ordinary skill in the art to apply ordinary experimentation within the disclosed range of Zheng in order to find an optimal pre-lithiation amount. Where the general conditions or ranges of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a results-effective variable involves only routine skill in the art, absence a showing of criticality. MPEP 2144.05 II. 
	Zheng further teaches:
wherein the capacity ratio of the hybrid composite cathode electrode to the anode electrode overlaps the claimed range (para 0071, which renders obvious at least a ratio of 1)
wherein the cathode activated carbon material should have a specific surface area of over 500 m2/g
	While Zheng does not explicitly teach a surface area of over 1,000 m2/g, such specific surface areas were known in the art for activated carbons used in hybrid cells. Sun, for example, teaches a hybrid lithium-ion battery-capacitor device comprising LiNMC and commercially available activated carbon with a specific surface area of 1,600 m2/g (page 362 column 1). It would have been obvious to one of ordinary skill in the art to use this commercially available since it was a commercially available material known to be suited for use in such cells. 
	Regarding Claims 2 and 3, Zheng teaches:
lithium metal oxide cathode material, such as lithim cobalt oxide or LiNMC (claim 14)
	Regarding Claim 4, Zheng teaches:
activated carbon (claim 13)
	Regarding Claim 5, Zheng teaches:
a mass ratio of LIC to LIB material of 1:5 to 3:1 (claim 10)
	Regarding Claim 6, Zheng teaches:
a dry method (para 0064) with PTFE binder (para 0062)
	See also Mitchell (US 2015/0072234 to Mitchell et al.) which renders obvious dry methods of forming carbon-based electrodes with PTFE. 
	Regarding Claim 7, Zheng teaches:
high porosity carbon materials, with porosities over 50% (claim 7)
	Zheng and Sun render obvious substantially the same materials, commercially available, as used in the instant invention: namely activated carbon and a traditional lithium transition metal oxide. Given 
	Regarding Claims 8 and 17, Zheng teaches:
hard carbon, soft carbon, etc. (claim 12)
	Regarding Claims 9 and 18, Zheng does not explicitly teach:
the diameter of the anode particles
	The claimed diameter range substantially overlaps conventional ranges for carbon anode materials known in the art. See Sun et al. “High performance lithium-ion hybrid capacitors with pre-lithiated hard carbon anodes and bifunctional cathode electrodes.” Journal of Power Sources 270 (2014) 318-325, which teaches that hard carbons used in hybrid lithium-ion cells as anode materials have average diameters ranging from 5-15 microns (Table 1). See also Liu (US 2019/0157659 to Liu et al.) which teaches that materials for hybrid cells like carbons (para 0066) are selected to be at the micrometer-scale (para 0006). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).   
	Regarding Claims 10 and 19, Zheng does not explicitly teach:
SBR and CMC binders in the claimed range
	Sun, however, teaches CMC and SBR binders in a ratio of 2:3 (page 362 column 1) for use in a hard carbon anode. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 11, Zheng does not explicitly teach:
the thickness of the Li foil

	Regarding Claim 12, Zheng teaches:
wherein the capacity ratio of the hybrid composite cathode electrode to the anode electrode overlaps the claimed range (para 0071, which renders obvious at least a ratio of 1)
	Where the general conditions or ranges of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a results-effective variable involves only routine skill in the art, absence a showing of criticality. MPEP 2144.05 II. Sun, for example, varies the capacity ratio of the hybrid composite cathode electrode along the range from 0-100%. 
	Regarding Claim 13, Zheng and Sun render obvious:
substantially similar hybrid cells to that claimed, wherein the peak open circuit voltage during electrolyte soaking is interpreted to be an inherent property of assembling such a cell, including having a carbon anode, a lithium source, a nonaqueous electrolyte, and a hybrid cathode of AC and lithium transition metal oxide —in particular the instant specification indicates that peak OCV varies from a high of around 3 V when the cathode is entirely AC to roughly 2.5 V when the cathode includes up to 80% LFP (para 0088 in PGPub)
	Regarding Claim 14, Zheng teaches:
a laminate cell of arbitrary stack number (Fig. 13)
Regarding Claim 15, Zheng teaches:
doubled sided anodes (Fig. 13), wherein each individual cell shows inclusion of lithium metal (Figs. 9-12), such that it would have been obvious to one of ordinary skill in the art to provide lithium on both sides 
	Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 
	Regarding Claim 16, Zheng renders obvious:
the claimed wt% of pre-lithiated lithium per anode mass (claim 1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723